ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                  )
                                                )
  Tetra Tech EC, Inc.                           ) ASBCA Nos. 62376-ADR, 62598-ADR
                                                )
  Under Contract No. W912DQ-15-D-3005           )

  APPEARANCES FOR THE APPELLANT:                   William M. Jack, Esq.
                                                   Dorn C. McGrath, Esq.
                                                   Amba M. Datta, Esq.
                                                   Ken M. Kanzawa, Esq.
                                                    Kelley Drye & Warren LLP
                                                    Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Thomas J. Ingram, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Omaha

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeals are dismissed with prejudice.

         Dated: April 21, 2021

                                                KENNETH D. WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62376-ADR, 62598-ADR,
Appeals of Tetra Tech EC, Inc., rendered in conformance with the Board’s Charter.

      Dated: April 21, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals